UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-34709 GLOBAL GEOPHYSICAL SERVICES, INC. (Name of registrant as specified in its charter) DELAWARE 05-0574281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13927 South Gessner Road Missouri City, TX 77489 Telephone number:(713) 972-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] At August 10, 2011, there were 36,727,279 shares of common stock, par value $0.01 per share, outstanding. GLOBAL GEOPHYSICAL SERVICES, INC. INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as ofJune 30, 2011 andDecember 31, 2010 1 Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Stockholders’ Equity 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosure About Market Risk 35 Item 4.Controls and Procedures 36 PART II.OTHER INFORMATION Item 1.Legal Proceedings 36 Item 1A.Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Removed and Reserved 36 Item 5.Other Information 36 Item 6.Exhibits 37 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash investments Accounts receivable, net Income and other taxes receivable Prepaid expenses and other current assets TOTAL CURRENT ASSETS MULTI-CLIENT LIBRARY, net PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net DEFERRED TAX ASSET OTHER TOTAL ASSETS $ $ See accompanying notes to consolidated financial statements. 1 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) June 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of long-term debt Current portion of capital lease obligations - Income and other taxes payable Deferred revenue TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion and unamortized discount CAPITAL LEASE OBLIGATIONS, net of current portion - NONCONTROLLING INTERESTS TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common Stock, $.01 par value, authorized 100,000,000 shares, 46,000,065 and 45,586,215 issued and 36,420,960 and 36,142,985 outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, at cost, 9,579,105 and 9,443,230 shares at June 30, 2011 and December 31, 2010, respectively TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 2 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Month Period Ended Six Month Period Ended June 30, June 30, (unaudited) (unaudited) REVENUES $ OPERATING EXPENSES GROSS PROFIT SELLING, GENERAL, AND ADMINISTRATIVE EXPENSES INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense, net ) Foreign exchange gain (loss) ) Loss on extinguishment of debt - ) - ) Other income (expense) - ) ) TOTAL OTHER EXPENSE ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) ) ) INCOME (LOSS) AFTER INCOME TAXES ) ) NET INCOME, attributable to noncontrolling interests - - NET INCOME (LOSS), attributable to common shareholders $ $ ) $ $ ) INCOME (LOSS) PER COMMON SHARE Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to consolidated financial statements. 3 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Six Month Period Ended June 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss), attributable to common shareholders $ $ ) Adjustments to reconcile net income (loss) to net cashprovided by operating activities: Depreciation and amortization expense Capitalized depreciation for Multi-client library ) ) Amortization of debt issuance costs Loss on extinguishment of debt - Noncontrolling interests - Stock-based compensation Non-cash charitable contribution - Non-cash revenue from Multi-client data exchange ) ) Deferred tax expense (benefit) ) Unrealized gain on derivative instrument - ) Gain on disposal of property and equipment ) ) Effects of changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) ) Deferred revenue Income and other taxes receivable ) Income and other taxes payable ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Investment in Multi-client library ) ) Change in restricted cash investments ) Purchase of business ) - Proceeds from the sale of property and equipment NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt, net of discount Principal payments on long-term debt ) ) Net proceeds on revolving credit facility - Debt issuance costs - ) Principal payments on capital lease obligations ) ) Purchase of treasury stock ) ) Issuances of stock, net NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying notes to consolidated financial statements. 4 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Additional Total Common Paid-in Treasury Accumulated Stockholders' Stock Capital Stock Deficit Equity Balances at December 31, 2010 $ $ $ ) $ ) $ Issuance of common stock - - - Compensation expense associated with stock grants - - - Charitable contribution expense associated with stock grant - - - . Put option liability - - - Purchase of treasury stock - - ) - ) Net income - - - Balances at June 30, 2011 $ $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Global Geophysical Services, Inc. and Subsidiaries (the “Company”) included herein are unaudited and have been prepared on the same basis as the audited consolidated financial statements as of and for the year ended December 31, 2010.In the opinion of management, the accompanying unaudited financial information includes all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of the interim financial information.Operating results for the interim periods are not necessarily indicative of the results of any subsequent periods.Certain information in the footnote disclosures normally included in annual financial statements has been condensed or omitted for the interim periods presented.These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010. NOTE 2 - SELECTED BALANCE SHEET ACCOUNTS Restricted cash investments: June 30, December 31, (unaudited) Pledged for letters of credit $ Prepaid expenses and other current assets: June 30, December 31, (unaudited) Mobilization costs, net $ $ Prepaid expenses and other current assets Note receivable, current portion $ $ 6 Accounts receivable net: June 30, December 31, (unaudited) Accounts receivable, net $ $ Unbilled Allowance for doubtful accounts ) ) $ $ The Company sometimes experiences disagreements or disputes with customers relating to the Company's charges. As of June 30, 2011, the Company had disputes with certain customers which relate to charges for the Company's services. Included in accounts receivable at June 30, 2011 are net receivables of approximately $4,800,000 related to such disputes. If the amount ultimately recovered with respect to any of these disputes is less than the revenue previously recorded, the difference will be recorded as an expense. None of these are expected to have a materially adverse effect on the Company's earnings. Bad debt expense for the three months ended June 30, 2011 and 2010 was $0 and $3,004,682, respectively, and $0 and $3,004,682 for the six months ended June 30, 2011 and 2010, respectively. Other: June 30, December 31, (unaudited) Debt issuance costs, net $ $ Other $ $ 7 NOTE 3 - MULTI-CLIENT SERVICES LIBRARY Multi-client Services library consisted of the following: June 30, December 31, (unaudited) Multi-client library, at cost $ $ Less: accumulated amortization Multi-client library, net $ $ Amortization expense for the three months ended June 30, 2011 and 2010 was $26,344,609 and $14,242,685, respectively, and $51,855,185 and $22,934,984 for the six months ended June 30, 2011 and 2010, respectively. NOTE 4 - PROPERTY AND EQUIPMENT Property and equipment consisted of the following: June 30, December 31, (unaudited) Machinery and equipment $ $ Computers and software Buildings Boats Land Furniture and fixtures Less: accumulated depreciation Construction in process Property and equipment, net $ $ 8 The following tables represent an analysis of depreciation expense: Three Month Period Ended June 30, (unaudited) Gross depreciation expense $ $ Less: capitalized depreciation for Multi-client library Net depreciation expense $ $ Six Month Period Ended June 30, (unaudited) Gross depreciation expense $ $ Less: capitalized depreciation for Multi-client library Net depreciation expense $ $ NOTE 5 - GOODWILL AND OTHER INTANGIBLES Goodwill and other intangibles included the following: June 30, December 31, (unaudited) Customer list $ $ Trademark Patents Non-compete agreements Intellectual property Less: accumulated amortization Goodwill Total goodwill and other intangibles $ $ Intangible assets subject to amortization are amortized over their estimated useful lives which are between two and fifteen years.Amortization expense for the three months ended June 30, 2011 and 2010 was $456,656 and $146,183, respectively, and $901,620 and $292,366 for the six months ended June 30, 2011 and 2010, respectively. 9 NOTE 6 - INCOME TAXES The Company provides for income taxes during interim periods based on an estimate of the effective tax rate for the year.Discrete items and changes in the estimate of the annual effective tax rate are recorded in the period in which they occur. The Company assesses the likelihood that deferred tax assets will be recovered from the existing deferred tax liabilities or future taxable income in each jurisdiction.To the extent the Company believes that recovery is not likely, it establishes a valuation allowance.The Company has recorded valuation allowances in several non-US jurisdictions for its net deferred tax assets since management believes it is more likely than not that these assets will not be realized because the future taxable income necessary to utilize these losses cannot be established, projected, or the Company no longer has operations in these jurisdictions. The effective income tax rate for the six months ended June 30, 2011 and 2010 was 58.7% and 41.8%, respectively. The Company’s effective income tax rate in 2011 and 2010 differs from the federal statutory rate primarily due to state income taxes, non-deductible expenses, tax rate differential from US operations, and valuation allowances in non-US jurisdictions. NOTE 7 - LONG-TERM DEBT Senior Notes: On April22, 2010, the Company entered into a Purchase Agreement (the “Purchase Agreement”) with Barclays Capital Inc., Credit Suisse Securities (USA) LLC and Banc of America Securities LLC, as representatives of the initial purchasers (the “Initial Purchasers”), relating to the offer and sale by the Company of $200 million aggregate principal amount of its 10.5% senior notes due 2017 (the “Notes”). The Company’s net proceeds from the offering were approximately $188.1 million after deducting the Initial Purchasers’ discounts, offering expenses and original issue discount. The issuance of the Notes occurred on April27, 2010. The Notes were offered and sold to the Initial Purchasers and resold only to qualified institutional buyers in compliance with the exemption from registration provided by Rule144A under the Securities Act of 1933, as amended (the “Securities Act”), and in offshore transactions in reliance on Regulation S under the Securities Act. The Notes are a general unsecured, senior obligation of the Company. The Notes are unconditionally guaranteed as to principal, premium, if any, and interest by the Company’s domestic subsidiaries (the “Guarantors”) on a senior unsecured basis. (See Note 15) The Company used the proceeds from the offering and sale of the Notes to repay outstanding indebtedness and plans to use the remaining proceeds for anticipated capital expenditures and for general working capital purposes. On April27, 2010, in connection with the offering of the Notes, the Company entered into (i)an Indenture with The Bank of New York Mellon Trust Company, N.A., (the “Trustee”), and (ii)a Registration Rights Agreement with the Initial Purchasers. The following is a brief summary of the material terms and conditions of the Indenture and the Registration Rights Agreement. The Company and the Guarantors entered into an Indenture with the Trustee, pursuant to which the Company issued the Notes at a price equal to 97.009% of their face value. Interest — The Notes will bear interest from April27, 2010 at a rate of 10.5% per annum. The Company will pay interest on the Notes semi-annually, in arrears, on May1 and November1 of each year, beginning November1, 2010. 10 Principal and Maturity — The Notes were issued with a $200 million aggregate principal amount and will mature on May1, 2017. Optional Redemption by the Company — At any time prior to May1, 2013, the Company may redeem up to 35% of the aggregate principal amount of the Notes with the net cash proceeds of certain equity offerings at a redemption price of 110.500% of the aggregate principal amount of the Notes redeemed if at least 65% of the aggregate principal amount of the Notes remains outstanding immediately after such redemption and the redemption occurs within 90 days of the closing date of such equity offering. On or after May1, 2014, the Company may redeem the Notes at the following percentages of the original principal amount: (i)105.250% from May1, 2014 to April30, 2015; (ii)102.625% from May1, 2015 to April30, 2016; and (iii)100% from May1, 2016 and thereafter. Repurchase Obligations by the Company — If there is a change of control of the Company (as defined in the Indenture), each holder of the Notes may require the Company to purchase their Notes at a price equal to 101% of the principal amount thereof, plus accrued and unpaid interest, if any, to the date of repurchase. Events of Default — The Indenture also contains events of default including, but not limited to, the following: (i)nonpayment; (ii)defaults in certain other indebtedness of the Company or the Guarantors; and (iii)the failure of the Company or the Guarantors to comply with their respective covenants in the event of a mandatory redemption, optional redemption, option to repurchase, or a merger, consolidation or sale of assets. Upon an event of default, the holders of the Notes or the Trustee may declare the Notes due and immediately payable. As of June 30, 2011, the Company is in compliance with all respective covenants. Debt Issuance Costs: The costs related to the issuance of debt are capitalized and amortized to interest expense using the effective interest method over the maturity period of the related debt. Accumulated amortization is $712,093 and $396,248 at June 30, 2011 and December 31, 2010, respectively. Bank of America Revolving Credit Facility: On April30, 2010, the Company entered into a revolving credit facility under the terms of a Credit Agreement (the “Revolving Credit Facility”) with Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from time to time party thereto. The Revolving Credit Facility provided for borrowings of up to $50.0million. The loans under the Revolving Credit Facility bear interest at a rate equal to LIBOR plus the Applicable Rate or the Base Rate plus the Applicable Rate. The Base Rate is defined as the higher of (x)the prime rate and (y)the Federal Funds rate plus 0.50%. The Applicable Rate is defined as a percentage determined in accordance with a pricing grid based upon the Company’s leverage ratio, that will decline from LIBOR plus 4.00% or the prime rate plus 3.00% to a minimum rate equal to LIBOR plus 3.50% or the prime rate plus 2.50%. The Company is able to prepay borrowings under the Revolving Credit Facility at any time without penalty or premium, subject to reimbursement of the lenders’ breakage and redeployment costs in the case of prepayment of LIBOR borrowings. The Company also will pay a commitment fee of 0.75% per annum on the actual daily unused portions of the Revolving Credit Facility. The Company’s Revolving Credit Facility is secured by a first priority lien on substantially all of the Company’s assets, the assets of the Company’s non-foreign subsidiaries, the stock of the Company’s non-foreign subsidiaries and 66% of the stock of certain of the Company’s foreign subsidiaries. In addition, the Company’s non-foreign subsidiaries will guarantee the Company’s obligations under the Revolving Credit Facility. The terms of the Revolving Credit Facility will limit the Company’s ability and the ability of certain of the Company’s subsidiaries to, among other things: incur or guarantee additional indebtedness;grant additional liens on the Company’s assets; make certain investments or certain acquisitions of substantially all or a portion of another entity’s business or assets;merge with another entity or dispose of the Company’s assets; pay dividends; enter into transactions with affiliates; engage in other lines of business and repurchase stock. 11 Additionally, the Revolving Credit Facility requires that the Company maintain certain ratios of total senior, secured debt to consolidated EBITDA (as defined therein), and of consolidated EBITDA to consolidated interest. The Revolving Credit Facility includes customary provisions with respect to events of default. Upon the occurrence and continuation of an event of default under the Revolving Credit Facility, the lenders will be able to, among other things, terminate their revolving loan commitments, accelerate the repayment of the loans outstanding and declare the same to be immediately due and payable. As of June 30, 2011, the Company is in compliance with all respective covenants. On June 9, 2011, the Company amended the Revolving Credit Facility to provide for borrowings of up to $70.0 million under substantially similar terms. In connection with the closing of the Company’s initial public offering and the sale of $200 million of the Company’s 10.5% senior notes due 2017 on April27, 2010, the Company repaid all outstanding borrowings under the First Lien Credit Agreement, the Second Lien Credit Agreement, and the Construction Loan Agreement. These repayments resulted in the termination of each of these borrowing arrangements. The prepayment of the Construction Loan Agreement resulted in the incurrence of $160,000 in prepayment penalties. Promissory Notes: In April 2011, in exchange for insurance services provided, the Company issued two negotiable promissory notes for $1,360,642 and $512,005 at interest rates of 3.05% and 3.19% per annum, respectively. The notes are due March 21, 2012 and January 8, 2012, respectively. In June 2011, the Company issued three promissory notes to three financial institutions in Colombia for $3,193,880 at interest rates ranging from 6.7% to 7.2%. The notes are due in August 2011. Letter of Credit Facility:In February 2007, the Company entered into a $10 million revolving line of credit which is secured by restricted cash.The terms of the letter of credit facility as currently written only allow for letters of credit to be drawn on the available credit; however, the cash balance in excess of the total outstanding letters of credit may be withdrawn at any time.As of June 30, 2011 and December 31, 2010, the letters of credit outstanding were $5,159,061 and $2,432,700, respectively. Long-term debt consisted of the following: June 30, December 31, (unaudited) Senior notes $ $ Revolving credit facility Promissory notes Notes payable - insurance - Less:unamortized discount Less:current portion Long-term debt, net of current portion and unamortized discount $ $ 12 NOTE 8 – CAPITAL LEASE In April 2011, the Company entered into a sale and leaseback transaction for certain seismic equipment that is accounted for as a capital lease, with an interest rate of 5.25% per year. The Company received proceeds of $7,715,520 and will make monthly payments until the maturity date of May 2013. The balance as of June 30, 2011 is $6,734,689. NOTE 9 – FAIR VALUE OF FINANCIAL INSTRUMENTS The Company follows current guidance as it relates to financial assets and financial liabilities, which defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and expands disclosures about fair value measurements.The provisions of this standard apply to other accounting pronouncements that require or permit fair value measurements. This guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Hierarchical levels, as defined in this guidance and directly related to the amount of subjectivity associated with the inputs to fair valuations of these assets and liabilities are as follows: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 – Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 – Inputs that are both significant to the fair value measurement and unobservable. The reported fair values for financial instruments that use Level 2 and Level 3 inputs to determine fair value are based on a variety of factors and assumptions.Accordingly, certain fair values may not represent actual values of the financial instruments that could have been realized as of June 30, 2011 or that will be realized in the future and do not include expenses that could be incurred in an actual sale or settlement. In the normal course of operations, the Company is exposed to market risks arising from adverse changes in interest rates.Market risk is defined for these purposes as the potential for change in the fair value of debt instruments resulting from an adverse movement in interest rates. The carrying amounts of cash and cash equivalents, accounts receivable, accounts payable and current debt approximate their fair value due to the short maturity of those instruments, and therefore, have been excluded from the table below.The fair value of the Notes is determined by multiplying the principal amount by the market price.The following table sets forth the fair value of the Company’s financial assets and liabilities as of June 30, 2011 and December 31, 2010: June 30, 2011 December 31, 2010 (unaudited) Carrying Fair Carrying Fair Amount Value Amount Value Long-term debt $ 13 The Company is not a party to any hedge arrangements, commodity swap agreements or other derivative financial instruments. The Company utilizes foreign subsidiaries and branches to conduct operations outside of the United States. These operations expose the Company to market risks from changes in foreign exchange rates. NOTE 10 - STOCK-BASED COMPENSATION The Company follows the current guidance for share-based payments which requires all stock-based payments, including stock options, to be recognized as an operating expense over the vesting period, based on their grant date fair values. In July 2006, the Company’s board of directors and stockholders adopted the Global Geophysical Services, Inc. 2006 Incentive Compensation Plan (the “2006 Incentive Plan”).The 2006 Incentive Plan provides for a variety ofincentive awards, including nonstatutory stock options, incentive stock options within the meaning of Section 422 of the Internal Revenue Code, or (the “Code”), stock appreciation rights, restricted stock awards, restricted stock unit awards, performance-based awards, and other stock-based awards.A total of 9,203,058 shares of common stock are reserved for issuance under the 2006 Incentive Plan.As of June 30, 2011, a total of 4,830,400 options have been granted and 2,068,200 have been forfeited. Incentive Stock Options:The Company estimates the fair value of each stock option on the date of grant using the Black-Scholes-Merton valuation model.The volatility is based on expected volatility over the expected life of eighty-four months.As the Company has not historically declared dividends, the dividend yield used in the calculation is zero. Actual value realized, if any, is dependent on the future performance of the Company’s common stock and overall stock market conditions.There is no assurance the value realized by an optionee will be at or near the value estimated by the Black-Scholes-Merton model. The following assumptions were used: Six Months Ended June 30, Risk-free interest rates % % Expected lives (in years) Expected dividend yield % % Expected volatility % % The computation of expected volatility during the three and six months ended June 30, 2011 and 2010 was based on the historical volatility. Historical volatility was calculated from historical data for the time approximately equal to the expected term of the option award starting from the grant date. The risk-free interest rate assumption is based upon the U.S. Treasury yield curve in effect at the time of grant for the period corresponding with the expected life of the option. 14 A summary of the activity of the Company’s stock option plan for the six months ended June 30, 2011 is presented below: Weighted Weighted Weighted Average Average Average Number of Remaining Optioned Exercise Optioned Contractual Grant Date Price Shares Term in Years Fair Value Balance as of December 31, 2010 $ $ Expired - - - Granted Exercised - - - Forfeited ) Balance as of June 30, 2011 $ $ Exercisable as of June 30, 2011 $ $ Compensation expense associated with stock options for the three months ended June 30, 2011 and 2010 was $456,787 and $405,541, respectively, and $909,579 and $761,985 for the six months ended June 30, 2011 and 2010, respectively, and is included in selling, general and administrative expenses in the statements of operations.At June 30, 2011 and 2010, the Company had 938,950 and 1,614,650 of nonvested stock option awards, respectively.The total cost of nonvested stock option awards which the Company had not yet recognized was approximately$3,625,000 at June 30, 2011.Such amount is expected to be recognized over a period of 4 years from June 30, 2011. Stock Warrants:At June 30, 2011, the Company has outstanding warrants which entitle the holders to purchase an aggregate of 390,000 shares of common stock of the Company at an exercise price of $4.25 per share. These warrants were subsequently exercised in July 2011, Restricted Stock:To encourage retention and performance, the Company granted certain employees and consultants restricted shares of common stock with a fair value per share determined in accordance with conventional valuation techniques, including but not limited to, arm’s length transactions, net book value or multiples of comparable company earnings before interest, taxes, depreciation and amortization, as applicable. Number of Weighted Nonvested Average Restricted Grant Date Share Awards Fair Value Nonvested restricted shares outstanding December 31, 2010 $ Granted Vested ) Forfeited ) Nonvested restricted shares outstanding June 30, 2011 $ 15 Compensation / charitable contribution expense associated with restricted stock for the three months ended June 30, 2011 and 2010 was $806,835 and $361,772, respectively, and $1,676,144 and $699,130 for the six months ended June 30, 2011 and 2010, respectively, and is included in selling, general and administrative expenses in the statements of operations.The total cost of non-vested stock awards which the Company has not yet recognized at June 30, 2011 was approximately $6,392,000. This amount is expected to be recognized over the next three years. NOTE 11 - EARNINGS PER SHARE The Company follows current guidance for share-based payments which are considered as participating securities. All share-based payment awards that contained non-forfeitable rights to dividends, whether paid or unpaid, were designated as participating securities and included in the computation of earnings per share (“EPS”). The following table sets forth the computation of basic and diluted earnings per share: Three Month Period Ended Six Month Period Ended June 30, June 30, (unaudited) (unaudited) Net income (loss), attributable to common shareholders $ $ ) $ $ ) Basic Weighted average shares outstanding: Diluted Shares issuable from the assumed conversion of stock warrants - - Shares issuable from the assumed conversion of stock options - - Total Basic income (loss) per share $ $ ) $ $ ) Diluted income (loss) per share $ $ ) $ $ ) For the three and six months ended June 30, 2011 and 2010, 2,104,300 and 2,894,300, respectively, out-of-the-money stock options have been excluded from diluted earnings per share because they are considered anti-dilutive. Due to the net loss for the three months and six months ended June 30, 2010, 390,000 in-the-money stock warrants have been excluded from diluted earnings per share because they are considered anti-dilutive. 16 NOTE 12 - SUPPLEMENTAL CASH FLOW INFORMATION The following is supplemental cash flow information: Six Month Period Ended June 30, (unaudited) Interest paid $ $ Income taxes paid $ $ The following is supplemental disclosure of non-cash investing and financing activities: Six Month Period Ended June 30, (unaudited) Property and equipment additions financed through accounts payable and accrued expenses $ $ Option payable recorded against additional paid in capital $
